DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2020 is being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 11/29/2021”.  Applicant’s amendments of claims 1,3, and 5; cancellation of claims 9-10, 13-14 and 16-19 and submission of new claims 20-24 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-8, 11-12, 15, 20-24 are pending wherein claims 1 and 22 are independent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer", "part" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “used as a function word to indicate position in close proximity with”, “one thickness lying over or under another”, “one of the often indefinite subdivisions into which something is divided” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1-8, 11, 12, 13, 15, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Yun (US 2016/0336257 A1 hereinafter Choi) in view of Takahashi et al (US 2014/0008419 A1 hereinafter Takahashi).
Regarding Claim 1, Choi discloses in Fig 1: A semiconductor package using a conductive metal structure, the semiconductor package comprising:
a lead frame (101/103) including a pad (101) and a lead (103);
a first adhesive layer (201) provided on an upper surface of the pad;
a semiconductor chip (200) provided on an upper surface of the first adhesive layer;
a pad (source pad) formed on an upper surface of the semiconductor chip [0034]; 
a second adhesive layer (430) provided on an upper surface of the pad;
a third adhesive layer (450) provided on an upper surface of the lead; and
a clip structure (310/330) having a first end (311) adhered to the second adhesive layer (430)
and a second end (330) adhered to the third adhesive layer (450),

wherein the second end (330) of the clip structure is inclined with respect to an upper surface of the lead (See fig 1) and a part of the second end is embedded in the third adhesive layer (450: See Fig 1) [0032-0035].
Choi does not disclose: an Aluminum (Al) pad formed on an upper surface of the semiconductor chip; wherein the second adhesive layer comprises an upper portion and a lower portion, the lower portion includes intermetallic compounds (IMCs) including Al, and the upper portion includes no IMC including Al.
However, Takahashi in a similar package teaches in Fig 1 and 6: an Aluminum (Al) pad (11) formed on an upper surface of the semiconductor chip (See Fig 6); wherein the second adhesive layer (13) comprises an upper portion (13a) and a lower portion (13c), the lower portion includes intermetallic compounds (IMCs) including Al, and the upper portion includes no IMC including Al [0025, 0026]. It is noted that Takahashi in [0026] teaches that the portions 13a, 13b and 13c of the adhesive layer are not required to be formed of the intermetallic compounds. Hence it is obvious that the upper portion 13a may not include any intermetallic compounds (IMC including Al).
References Choi and Takahashi are analogous art because they both are directed to packaging of power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi with the specified features of Takahashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi and Takahashi so that an 
Regarding Claim 2, Choi and Takahashi discloses in Fig 1 and 6: The semiconductor package of claim 1.
Choi does not disclose:  wherein the IMCs of the second adhesive layer comprise aluminum (Al) and the aluminum (Al) holds 0.5 to 30 parts by weight with respect to 100 parts by weight of the total IMCs.
However, Takahashi in a similar device teaches in Fig 1: wherein the IMCs of the second adhesive layer comprise aluminum (Al) and the aluminum (Al) holds 0.5 to 30 parts by weight with respect to 100 parts by weight of the total IMCs [0025-0027]. Examiner notes that in [0027], Takahashi discloses that the weight percentage of Sn in the jointing layer 13 is between 20-70 percent which means that the sum of the composition of Aluminum from pad 11 and the lead frame 12 in the jointing layer (13) is between 80-30 percent. This range reads on the claimed range of 0.5 to 30 percent of Aluminum from pad 11 in the intermetallics 13a.
The Applicant has not disclosed that having the Al weight ratio in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, Takahashi discloses in [0023, 0028, 0038, 0039] that the combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 
References Choi and Takahashi are analogous art because they both are directed to packaging of power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi with the specified features of Takahashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi and Takahashi so that wherein the IMCs of the second adhesive layer comprise aluminum (Al) and the aluminum (Al) holds 0.5 to 30 parts by weight with respect to 100 parts by weight of the total IMCs as taught by Takahashi in Choi’s device since, this provides a joint with excellent mechanical strength under high temperature conditions [0012].

Regarding Claim 3, Choi and Takahashi discloses in Fig 1 and 6: The semiconductor package of claim 1; Choi further discloses that the second adhesive layer 430 is formed of a solder.
Choi does not disclose:  wherein when the second adhesive layer formed from a solder comprising tin and when parts by weight of the tin is above 80 parts by weight of the total weight of the solder, aluminum (Al) holds 0.5 to 30 parts by weight with respect to 100 parts by weight of the total IMCs.
However, Takahashi in a similar device teaches: wherein when the second adhesive layer is soldered using a solder comprising tin and when parts by weight of the 
Examiner notes that Takahashi discloses that the Sn content in the jointing layer after intermetallic formation is between 20-70 percent. One of ordinary skilled in the art would find it obvious that the Sn content before intermetallic formation is higher than 70 percent since there are no higher melting point metals in the solder before intermetallic formation. 
However, the Applicant has not disclosed that having the Sn weight ratio in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, Takahashi discloses in [0023, 0028, 0038, 0039] that the percentage of Sn in the joining layer after intermetallic formation is 20-70% to form a robust joining layer and thus the weight percentage of Sn in the solder before intermetallic formation would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. The selection of range of parameters such as composition ratio, resistivity energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in composition ratio, thickness, resistivity, energy, concentration, temperature, time, molar fraction, depth, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a 
References Choi and Takahashi are analogous art because they both are directed to packaging of power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi with the specified features of Takahashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi and Takahashi so that wherein when the second adhesive layer is soldered using a solder comprising tin and when parts by weight of the tin is above 80 parts by weight of the total weight of the 

Regarding Claim 4, Choi and Takahashi discloses in Fig 1 and 6: The semiconductor package of claim 3.
Choi does not disclose:  wherein the IMCs are dispersed and distributed within an area at a height of approximately 30um based on a boundary surface of the aluminum pad.
However, Takahashi in a similar device teaches in Fig 1 and 6: wherein the IMCs (13a) are dispersed and distributed within an area at a height of approximately 30um based on a boundary surface of the aluminum pad [0024-0029]. Takahashi discloses that it is not always required that all the layers 13a, 13b or 13c of the joining layer 13 are made of the intermetallic layers. Thus, one of ordinary skilled in the art would find it obvious to vary the alloying temperature, time [0023] so as to form intermetallics to reach a certain height in the joining layer.
However, the Applicant has not disclosed that having the intermetallics in the claimed height range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, Takahashi discloses in [0023, 0025, 0026] that the amount of intermetallics in the joining layer can be varied in the alloying process and thus the height of intermetallic formation in the second adhesive (joining layer) would be considered a result effective variable. Accordingly, the claim is obvious without combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be 
References Choi and Takahashi are analogous art because they both are directed to packaging of power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi with the specified features of Takahashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi and Takahashi so that wherein the IMCs are dispersed and distributed within an area at a height of approximately 30um based on a boundary surface of the aluminum pad as taught by Takahashi in Choi’s device since, this provides a joint with excellent mechanical strength under high temperature conditions [0012].

Regarding Claim 7, Choi and Takahashi discloses in Fig 1 and 6: The semiconductor package of claim 3.
Choi does not disclose:  wherein when a thickness D of the aluminum pad, which is before being adhered to the second adhesive layer, is M1 <= D <= M2, a thickness D1 of the aluminum pad, which is after being adhered to the second adhesive layer, is 0 <= D1 <= (2/3)xM2.
However, Takahashi in a similar device teaches in Fig 1 and 6: an Aluminum pad (11).
Takahashi specifically does not disclose: wherein when a thickness D of the aluminum pad, which is before being adhered to the second adhesive layer, is M1 <= D 
However, the Applicant has not disclosed that having the ratio of the thicknesses of the aluminum pad before and after being adhered to the second adhesive layer in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, Takahashi discloses in [0023, 0025, 0026] that the amount of intermetallics in the joining layer (second adhesive layer as claimed) can be varied in the alloying process (by temperature used and the time of the process). Hence, since the intermetallic comprises Al from the Al bondpad and the Sn from the second adhesive layer, there is a change in the Al pad thickness after the intermetallic formation process and thus the ratio of the thicknesses of the Al pad before and after being adhered to the second adhesive layer would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. The selection of range of parameters such as composition ratio, resistivity energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in composition ratio, thickness, resistivity, energy, concentration, temperature, time, molar fraction, depth, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not 
References Choi and Takahashi are analogous art because they both are directed to packaging of power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi with the specified features of Takahashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi and Takahashi so that wherein when a thickness D of the aluminum pad, which is before being adhered to the second adhesive layer, is M1 <= D <= M2, a thickness D1 of the aluminum pad, which 

Regarding Claim 8, Choi and Takahashi discloses in Fig 1 and 6: The semiconductor package of claim 7.
Choi does not disclose:  wherein the thickness D1 of the aluminum pad is 0 <= D1 <=4 um.
Takahashi teaches n Aluminum pad (11) in Fig 1.
References Choi and Takahashi are analogous art because they both are directed to packaging of power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi with the specified features of Takahashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi and Takahashi so that the pad is made of Aluminum as taught by Takahashi in Choi’s device since, Aluminum is a common metal used to form contact pads in semiconductor devices and this provides a joint with excellent mechanical strength under high temperature conditions [0012].
However, the Applicant has not disclosed that a certain thicknesses of the aluminum pad after being adhered to the second adhesive layer in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, Takahashi discloses in [0023, 0025, 0026] that the amount of combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they 

Regarding Claim 11, Choi and Takahashi discloses in Fig 1 and 6: The semiconductor package of claim 4.
Choi does not disclose:  wherein when more than 5 parts by weight of aluminum (Al) is included in 100 parts by weight of the IMCs, the maximum height of the IMCs is 30um.
However, Takahashi in a similar device discloses in Fig 1 and 6: wherein when more than 5 parts by weight of aluminum (Al) is included in 100 parts by weight of the IMCs, the maximum height of the IMCs is 30um; when parts by weight of the tin is above 80 parts by weight of the total weight of the solder, aluminum (Al) holds 0.5 to 30 parts by weight with respect to 100 parts by weight of the total IMCs. Examiner notes that Takahashi discloses that the Sn content in the jointing layer after intermetallic formation is between 20-70 percent. One of ordinary skilled in the art would find it obvious that the Al is 80-30 percent by weight which reads on the claimed range of greater than 5 parts by weight [0025-0027]. 

However, the Applicant has not disclosed that having the intermetallics in the claimed height range and in a certain percent by weight, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, Takahashi discloses in [0023, 0025, 0026] that the amount of intermetallics in the joining layer can be varied in the alloying process and thus the height of intermetallic formation in the second adhesive (joining layer) would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. The selection of range of parameters such as composition ratio, resistivity energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in composition ratio, thickness, resistivity, energy, concentration, temperature, time, molar fraction, depth, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not 
References Choi and Takahashi are analogous art because they both are directed to packaging of power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi with the specified features of Takahashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi and Takahashi so that wherein when more than 5 parts by weight of aluminum (Al) is included in 100 parts by weight of the IMCs, the maximum height of the IMCs is 30um as taught by Takahashi in 

Regarding Claim 12, Choi and Takahashi discloses in Fig 1 and 6: The semiconductor package of claim 4.
Choi and Takahashi specifically do not disclose: wherein when a thickness D of the aluminum pad, which is before being adhered to the second adhesive layer, is M1 <= D <= M2, a thickness D1 of the aluminum pad, which is after being adhered to the second adhesive layer, is 0 <= D1 <= (2/3)xM2.
Takahashi teaches an Aluminum pad (11) in Fig 1.
References Choi and Takahashi are analogous art because they both are directed to packaging of power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi with the specified features of Takahashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi and Takahashi so that the pad is made of Aluminum as taught by Takahashi in Choi’s device since, Aluminum is a common metal used to form contact pads in semiconductor devices and this provides a joint with excellent mechanical strength under high temperature conditions [0012].
However, the Applicant has not disclosed that having the ratio of the thicknesses of the aluminum pad before and after being adhered to the second adhesive layer in the claimed range, solves any stated problem or is for any particular purpose that is critical combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 

Regarding Claim 15, Choi and Takahashi discloses in Fig 1 and 6: The semiconductor package of claim 12.
Choi and Takahashi specifically do not disclose: wherein the thickness D1 of the aluminum pad is 0 <= D1 <= 4 um.
Takahashi teaches an Aluminum pad (11) in Fig 1.
References Choi and Takahashi are analogous art because they both are directed to packaging of power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi with the specified features of Takahashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi and Takahashi so that the pad is made of Aluminum as taught by Takahashi in Choi’s device since, Aluminum is a 
However, the Applicant has not disclosed that having the thickness of the Al pad in a certain thickness range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art finds it obvious that a bond pad thickness determines the resistivity of the bond pad and also mechanical stability and thus the thickness of the bond pad would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. The selection of range of parameters such as composition ratio, resistivity energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in composition ratio, thickness, resistivity, energy, concentration, temperature, time, molar fraction, depth, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In 
Regarding Claim 20, Choi and Takahashi discloses in Fig 1 and 6: The semiconductor package of claim 1, Choi further discloses: wherein the first and third adhesive layers (430, 450) include no IMC including Al [0036, 0040].


Regarding Claim 22, Choi discloses in Fig 1: A semiconductor package using a conductive metal structure, the semiconductor package comprising:
a lower board (101/103);
a first adhesive layer (201) provided on an upper surface of the lower pad:
a semiconductor chip (200) provided on an upper surface of the first adhesive layer:
a pad (source pad) formed on an upper surface of the semiconductor chip [0034]; 
a second adhesive layer (430) provided on an upper surface of the Al pad:

a third adhesive layer (450) provided on an upper surface of the lead; and
a second column structure (330) provided on an upper surface of the third adhesive layer (450); and
an upper board (315) provided on upper surfaces of the first and second column structures (310, 330) [0032-0035].
Choi does not disclose: an Aluminum (Al) pad formed on an upper surface of the semiconductor chip; wherein the second adhesive layer comprises an upper portion and a lower portion, the lower portion includes intermetallic compounds (IMCs) including Al, and the upper portion includes no IMC including Al.
However, Takahashi in a similar package teaches in Fig 1 and 6: an Aluminum (Al) pad (11) formed on an upper surface of the semiconductor chip (See Fig 6); wherein the second adhesive layer (13) comprises an upper portion (13a) and a lower portion (13c), the lower portion includes intermetallic compounds (IMCs) including Al, and the upper portion includes no IMC including Al [0025, 0026]. It is noted that Takahashi in [0026] teaches that the portions 13a, 13b and 13c of the adhesive layer are not required to be formed of the intermetallic compounds. Hence it is obvious that the upper portion 13a may not include any intermetallic compounds (IMC including Al).
References Choi and Takahashi are analogous art because they both are directed to packaging of power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi with the specified features of Takahashi because they are from the same field of endeavor.


Regarding Claim 23, Choi and Takahashi disclose: The semiconductor package of claim 22, Choi further discloses: wherein the first and third adhesive layers (430, 450) include no IMC including Al [0036, 0040].

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Yun (US 2016/0336257 A1 hereinafter Choi) in view of Takahashi et al (US 2014/0008419 A1 hereinafter Takahashi) and further in view of Williams, Richard (US 2013/0043595 A1 hereinafter Williams).
Regarding Claim 5, Choi and Takahashi disclose: The semiconductor package of claim 1, Choi further discloses: wherein when the second adhesive layer (210) is formed from a solder.
Choi and Takahashi specifically do not disclose: wherein when the second adhesive layer is formed from a solder comprising lead and when parts by weight of the 
However, Williams in a similar device teaches in [0019] that the solder comprises lead (Pb).
References Choi, Williams and Takahashi are analogous art because they both are directed to packaging of power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi and Takahashi with the specified features of Williams because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi, Williams and Takahashi so that the solder comprises lead (Pb) as taught by Williams in Choi’s and Takahashi’s device since, lead is a commonly used metal is solders.
However, the Applicant has not disclosed that having the lead weight percentage and Al percentage by weight in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, Van Veen discloses in [0011-0012, 0047] that the percentage of Pb in the solder adhesive layer affects the  mechanical and electrical properties of the joint and thus the weight percentage of Pb in the solder before intermetallic formation and the weight percentage of Al in the intermetallic compound would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. The selection of range of parameters combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the weight percentage of Sn and the weight percentage of Al in the intermetallic compound ” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 6, Choi, Williams and Takahashi disclose: The semiconductor package of claim 5.
Choi, Williams and Takahashi specifically do not disclose that the IMCs are densely distributed within an area at a height of approximately 20um based on a boundary surface of the aluminum pad.
However, the Applicant has not disclosed that having the intermetallics in the claimed height range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the amount of intermetallics in the joining layer can be varied in the alloying process and thus the height of intermetallic formation in the second adhesive layer would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. The selection of range of parameters such as composition ratio, resistivity energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in composition ratio, thickness, resistivity, energy, concentration, temperature, time, molar fraction, depth, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the .

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Yun (US 2016/0336257 A1 hereinafter Choi) in view of Takahashi et al (US 2014/0008419 A1 hereinafter Takahashi) and further in view of Yao et al (US 2010/0219550 A1 hereinafter Yao).
Regarding Claim 21 (24), Choi and Takahashi disclose: The semiconductor package of claim 1 (22).
Choi and Takahashi do not disclose: wherein the second adhesive layer includes a melting facilitator and the first and third adhesive layers include no melting facilitator.

References Choi, Yao and Takahashi are analogous art because they both are directed to packaging of power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Choi and Takahashi with the specified features of Yao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Choi, Yao and Takahashi so that the second adhesive layer includes a melting facilitator such as stibium to decrease the melting point of Al as taught by Yao in Choi’s and Takahashi’s device since, this provides a joint with good thermal dissipation characteristics [0008, 0026,0029]

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with Applicant’s arguments with respect to Takahashi and Van Veen references in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Choi, Yun (US 2016/0336257 A1) and Takahashi et al (US 2014/0008419 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NISHATH YASMEEN/Primary Examiner, Art Unit 2811